DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 6, 12 and 18 recite “the attachment structure”. The limitation lacks antecedent basis. It is unclear what structure is being referenced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sessa, US 20120186755 in view of Brown et al., US 2019/0346095.
Regarding claim 13:
Sessa discloses a door apparatus comprising: 
a screen (25) comprising a first side, a second side, a third side, and a fourth side, the first side (12) attached to an edge of a door opening, the second side, the third side, and the fourth side movable relative to the first side, the screen comprising a flexible material; 
a first lateral support arm (40) attached at one end to the edge of the door opening and at an opposing end to a first bar end of an attachment bar (27), the first lateral support arm attached to the second side of the screen; 
a second lateral support arm (50) attached at one end to the edge of the door opening and at an opposing end to a second bar end of the attachment bar, the second lateral support arm attached to the fourth side of the screen; 
wherein the attachment bar (27) is attached to the third side of the screen and extends across the door opening between the first bar end and the second bar end, and wherein the screen is configured to move between a retracted position (Figs. 1 and 3), in which the screen is compressed such that the garage door opening is uncovered by the screen, and an extended position (Figs. 6-7), in which the screen extends from the edge to cover the garage door opening such that the screen is substantially planar.
Sessa does not expressly disclose wherein the door is a garage door.
Brown discloses a garage having a garage door for access to the garage (refer to Fig. 1A).
At the time the invention was filed, it would have been obvious to install the door of Sessa in a garage such that it is a garage door in order to provide access to a garage when the overhead door is closed.
Regarding claim 14:
Sessa discloses wherein the first lateral support arm extends linearly when the screen is in the extended position.
Regarding claim 15:
Sessa disclose wherein the first lateral support arm is substantially parallel to and adjacent to a third edge of the garage door opening.
Regarding claim 16:
Sessa discloses wherein the first lateral support arm is nonlinear when the screen is in the retracted position (it is folded inward, such that joint 44 extends portion 40 at a right angle to portion 14).
Regarding claim 18:
Sessa discloses wherein an attachment structure comprises a first attachment portion (26) attached to the attachment bar (27, refer to Fig. 4) and a second attachment portion (46) attached to the first lateral support arm.

Allowable Subject Matter
Claims 1-5 and 7-11 are allowable.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of Sessa, US 2012/0186755 discloses four attachment arms but the first attachment arm is a direct extension of a housing 12 and is not attached to a first portion a second side of a screen. Rather, it just provides a pivot between arm 40 and the housing. It would not be reasonable to modify the first attachment arm for attachment to the screen in the apparatus of Sessa without compromising functionality. Each of Elliott et al., US 8,045,264 and Kuntz, US 6,036,249 has a similar attachment arm and screen apparatus. However, the apparatuses of Elliott and Kuntz are not directed to a door but rather a collapsible projection screen and a shielding member respectively. The prior art of record could not be reasonably modified to provide for a garage door apparatus having four attachment arms, each attached to a portion of a screen, wherein respective second and fourth attachment arms are attached to an attachment bar, wherein the screen is movable between a retracted position and an extended position. Applying either of the screens of Elliott or Kuntz to a garage door apparatus having a screen would require improper hindsight reasoning.
Specifically regarding claim 17, the prior art of Sessa discloses retractability via the screen coiling upon itself within a housing. It would not be reasonable to provide a hinged portion wherein the first lateral support arm is pivotable relative to the attachment bar without compromising the functionality of the apparatus of Sessa.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633